Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Redfield (US Pat. 3,980,852) in view of Ward (US. Pat. 3,971,904).
Regarding claim 15, Redfield teaches a switch device, comprising: a camshaft 15 comprising a cam 16; and at least one switch element 22 configured to be actuated by the cam of the camshaft, wherein the at least one switch element is arranged so as to be displaceable (positionable) parallel to an axis of the camshaft to adjust a switch point of the switch device, wherein the cam is a three-dimensional cam (from the side view, the group of the switches 22 are together positioned parallel to the shaft 15, and individually adjustable to adjust the point of the switch device, see figures 1-4, col. 2, lines 10-67 and col. 3, lines 1-25). Redfield does not teach the cam having cross-section that changes in the axial direction of the camshaft. However, Ward teaches a similar switch device that comprises a cam 4, a shaft 21 that is connected to the cam, wherein the cam having cross-section that changes in the axial direction of the camshaft (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to change the shape of the cam, since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in 
Regarding claim 16, Redfield teaches the switch device further comprising: a carriage 20, wherein the at least one switch element 22 is mounted on or integrally connected to the carriage to allow the displacement parallel to the axis of the camshaft 15 (Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25). 
Regarding claim 17, Redfield teaches the switch device further comprising: a housing 13; and adjusting means 40 arranged in the housing, wherein the adjusting means is configured to  indirectly adjust the switch point of the switch device from outside of the housing (Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25).   
Regarding claim 18, Redfield teaches the  switch device wherein the adjusting means are one or more adjusting shafts 40 mounted in the housing, guided at least at one end through an opening in a wall of the housing 13, aligned substantially parallel to the axis of the camshaft, and Attorney Docket No. 0507-092 U.S. Application No. NEW Page 5 each provided with a thread or a thread-like contour, wherein the thread or the thread-like contour is in engagement with a corresponding counter-contour in the carriage, and wherein rotation of the one or more adjusting shaft causes the carriage to be displaced (Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25).   
Regarding claim 19, Redfield teaches the switch device wherein the at least one switch element 22 is fixed in a releasable latching (fixing) manner after the switch point has been set (Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25).  
Regarding claim 20, Redfield teaches the switch device wherein the carriage 20 is a latching carriage configured to enable displacement parallel to the axis of the 
Regarding claim 21, Redfield teaches the switch device wherein the carriage 20 mountable in and removable from the switch device without tools (the carriage is removable without a tool after the screw or shaft 40 is removed, see Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25).  
Regarding claim 22, Redfield teaches the switch device wherein the carriage 20 has a latching element 36, which has a carriage toothing 29 engaging in a plate toothing Figs. 1-4, col. 2, lines 10-67 and col. 3, lines 1-25).  
Regarding claim 23, Redfield teaches the switch device wherein the carriage 20 is a single piece construction (Fig. 4).  
Regarding claim 24, Redfield teaches the switch device wherein the releasably latching and the parallel displacement of the switch element can be carried out without tools (after the shaft or screw 40 loosen, the carriage is releasable and the switch is adjusted without the need of any tools, see Figs. 1-4).
Regarding claim 25, Redfield teaches the switch device further comprising: a scale 37 configured for reading an expected switch point (the slot 37 act as scale and determine the amount of the adjustment (Figs. 1-4).  
Regarding claim 26, Redfield teaches the switch device further comprising: a lever (25, 26) coupled in a rotationally fixed manner to the camshaft 15 for actuation (Fig. 3).  
Regarding claim 27, Redfield teaches the switch device wherein the lever is a roller lever (25, 26) (Figs. 3).  


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Redfield and Ward as applied to claim 15, and further in view of Hoban (US 20140108182)
Regarding claim 28, Redfield does not teach the switch device is a belt misalignment switch. However, Hoban teaches a switch device, and the switch device a belt misalignment switch (paragraph 62). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the switch device of Redfield with the switch device of Hoban since the two switches are known alternatives and interchangeable. 
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AHMED M SAEED/Primary Examiner, Art Unit 2833